AMENDMENT TO THE ADVISORS SERIES TRUST AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 28th day of June, 2013, to the Amended and Restated Custody Agreement, originally made and entered into as of June 6, 2006, and amended and restated as of December 6, 2012 (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit Z is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By:/s/Michael R. McVoy Name: Douglas G. Hess Name:Michael R. McVoy Title: President Title: Senior Vice President Semper – 6/2013 1 Exhibit Z to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Date Added Semper MBS Total Return Fund on or after June 28, 2013 Domestic Custody Services Fee Schedule Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees § $ – Book entry DTC transaction/Federal Reserve transaction/principal paydown § $ –Repo agreement/reverse repurchase agreement/time deposit/CD or other non-depository transaction § $ – Option/SWAPS/future contract written, exercised or expired § $ – Mutual fund trade/Fed wire/margin variation Fed wire § $ – Physical transaction § $ – Check disbursement (waived if U.S. Bancorp is Administrator) § $ – Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit Z. Semper Capital Management, L.P. By: /s/ Thomas B. Mandel Printed Name: Thomas B. Mandel Title: Sr. Managing Director
